Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 1 of 37




                           EXHIBIT 25
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 2 of 37
                                                                                                                                                                                                    US00897 1279B2


    (12) United States Patent                                                                                                                                            (10) Patent No.:                        US 8,971,279 B2
           Seo et al.                                                                                                                                                    (45) Date of Patent:                             Mar. 3, 2015

    (54) METHOD AND APPARATUS FOR                                                                                                                                 (58) Field of Classification Search
           INDICATING DEACTIVATION OF                                                                                                                                              CPC ........... H04W 72/042; H04W 72/0446; H04L
           SEM-PERSISTENT SCHEDULING                                                                                                                                                            1/0072; H04L 1/0079; H04L 5/0053: H04L
                                                                                                                                                                                                         1/004; H04L 1/0061; H03M 13/09
    (71) Applicant: LG Electronics Inc., Seoul (KR)                                                                                                                                USPC ............ 370/319,329, 321,349; 455/17, 560,
                                                                                                                                                                                                                                  455/561
    (72) Inventors: Dong Youn Seo, Anyang-Si (KR); Ki                                                                                                                              See application file for complete search history.
                    Jun Kim, Anyang-Si (KR); Dae Won
                    Lee, Anyang-Si (KR); YoungWoo Yun,                                                                                                            (56)                               References Cited
                    Anyang-Si (KR); Joon Kui Ahn,                                                                                                                                               U.S. PATENT DOCUMENTS
                    Anyang-Si (KR)
                                                                                                                                                                    2008/0090583 A1                   4/2008 Wang et al.
    (*) Notice:                Subject to any disclaimer, the term of this                                                                                          2008.0117891 A1                   5/2008 Damnjanovic et al.
                               patent is extended or adjusted under 35                                                                                                                                  (Continued)
                               U.S.C. 154(b) by 166 days.
                                                                                                                                                                                          FOREIGN PATENT DOCUMENTS
    (21) Appl. No.: 13/791.421
                                                                                                                                                                  CN                        101111009 A    1, 2008
    (22) Filed:                Mar. 8, 2013                                                                                                                       CN                        1.01132596 A   2, 2008
                                                                                                                                                                  EP                          22O7394    * 4/2009
    (65)               Prior Publication Data                                                                                                                     JP                      2007-166295. A   6, 2007

           US 2013/O182679 A1     Jul.18, 2013                                                                                                                                                          (Continued)
                                                                                                                                                                                                 OTHER PUBLICATIONS
                 Related U.S. Application Data                                                                                                                    "3rd Generation Partnership Project; Technical Specification Group
    (63) Continuation of application No. 13/050,680, filed on                                                                                                     Radio Access Network; Evolved Universal Terrestrial Radio Access
         Mar. 17, 2011, now Pat. No. 8,411,633, which is a                                                                                                        (E-UTRA); Radio Resource Control (RCC); Protocol Specification
         continuation of application No. 12/581.584, filed on                                                                                                     (Release 8), 3GPP Organizational Partners, 3GPP TS 36.331 V8.4.
         Oct. 19, 2009, now Pat. No. 8,009,606.                                                                                                                   0, Dec. 2008.
    (60) Provisional application No. 61/114,440, filed on Nov.                                                                                                    Primary Examiner — Raj Jain
         13, 2008, provisional application No. 61/119,375,
         filed on Dec. 3, 2008.                                                                                                                                   (74) Attorney, Agent, or Firm — Robert D. Shedd: Joseph J.
                                                                                                                                                                  Opalach
    (30)              Foreign Application Priority Data
                                                                                                                                                                  (57)                                 ABSTRACT
       Jul. 24, 2009                 (KR) ........................ 10-2009-OO67796                                                                                A method and apparatus for performing semi-persistent
                                                                                                                                                                  scheduling (SPS) deactivation in a wireless mobile commu
    (51) Int. Cl.                                                                                                                                                 nication system are disclosed. A base station (BS) transmits a
           H0474/00                                                  (2009.01)                                                                                    downlink control channel to a user equipment (UE), and
           H047 72/04                                                (2009.01)                                                                                    deactivates the SPS when a binary field indicating resource
    (52)   U.S. C.                                                                                                                                                allocation information contained in the downlink control
           CPC ........ H04W 72/0446 (2013.01); H04W 72/042                                                                                                       channel is entirely filled with 1.
                                                                                                                                      (2013.01)
           USPC     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   370/329
                                                                                                                                                                                            20 Claims, 20 Drawing Sheets
                                                                                                                                           Downiak slot Tlot




                                                                                                                                                                i k=NENE
                                                                                                                                                                   - NDLRB -l


                                                                                                                                                                  Resource block
                                                                                                                                                                   NS: NSP - Resource element




                                                                                                                      i i                                  ii
                                                                                                                                                          SEI
                                                                                                                                                                    Resource element k,
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 3 of 37


                                                            US 8,971,279 B2
                                                                      Page 2

    (56)                   References Cited                                           FOREIGN PATENT DOCUMENTS
                    U.S. PATENT DOCUMENTS                                  JP         2010-503342 A    1, 2010
                                                                           JP         2010-522467 A    T 2010
     2008. O130590 A1       6, 2008 Kim et al.                             KR     10-2008-0032825 A    4/2008
     2008/0232284 A1   9/2008 Dalsgaard et al.                             WO     WO 2005, O72O73 A2   8, 2005
     2009/0257408 A1* 10/2009 Zhang et al. .................. 370,336      WO     WO 2008/023649 A1    2, 2008
     2010.0085881 A1   4/2010 Tanigawa et al.                              WO     WO 2008/030936 A2    3, 2008
     2010/0111026 A1        5, 2010 HSu                                    WO     WO 2008/038530 A1    4/2008
     2010/0177716 A1        7, 2010 Harada et al.
     2013/032235.0 A1* 12/2013 Gaur et al. .................... 370,329    * cited by examiner
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 4 of 37


    U.S. Patent         Mar. 3, 2015    Sheet 1 of 20        US 8,971,279 B2




              '0IJI
              [
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 5 of 37


    U.S. Patent         Mar. 3, 2015    Sheet 2 of 20        US 8,971,279 B2




                                                              dº)SLIJMdCnI

               H
               '0I
               2

                                                     - -.
                                                   ~~
                                                   ~)
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 6 of 37


    U.S. Patent         Mar. 3, 2015    Sheet 3 of 20              US 8,971,279 B2




                             FIG. 3




                                                 at ULMIRB




                                               Resource block
                                               NUL,
                                                symb xNRB-1
                                                      '' sc Resource element




                                                Resource element (k,)


           5.a 3.
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 7 of 37


    U.S. Patent          Mar. 3, 2015             Sheet 4 of 20               US 8,971,279 B2



                                  FIG. 4

                             Downlink slot Tlot



                         A                        w

                        (N 3ab OFDM Symbol
                                                          a DLNIRB




                                                        Resource block
                                                         NDL.,
                                                          symb'xNRB-1
                                                                 sc Resource element




          ZZ.2 2 .2 |                                     Resource element (k,l)
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 8 of 37


    U.S. Patent         Mar. 3, 2015           Sheet 5 of 20            US 8,971,279 B2




                                       FIG. 5


                                         502



                                   Core Network (CN)
                                                    L/ 505
                                   Access Gateway
                                       (AG)
                                                         E-UTRAN   1-- SOI
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 9 of 37


    U.S. Patent         Mar. 3, 2015      Sheet 6 of 20             US 8,971,279 B2




                                       FIG. 6


                                                            RRC

                                                            RLC

                                                            MAC

                                                            PHY

                                                          E-UTRAN




                                       FIG.


                                                           PDCP

                                                            RLC

                                                            MAC

                                                            PHY

                                                          E-UTRAN
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 10 of 37


     U.S. Patent                                              US 8,971,279 B2
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 11 of 37


     U.S. Patent         Mar. 3, 2015   Sheet 8 of 20         US 8,971,279 B2
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 12 of 37


     U.S. Patent         Mar. 3, 2015   Sheet 9 of 20         US 8,971,279 B2
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 13 of 37


     U.S. Patent                                              US 8,971,279 B2




                '?INH
                II
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 14 of 37


     U.S. Patent                                              US 8,971,279 B2
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 15 of 37


     U.S. Patent                                              US 8,971,279 B2
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 16 of 37


     U.S. Patent         Mar. 3, 2015   Sheet 13 of 20                 US 8,971,279 B2




                                                         s
                                                         e
                                                                   ;
                                                          s




                                                              t:
                                                         er    f
                                                               s        3.
                                 {
                                 -                            I
                             :                       23
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 17 of 37


     U.S. Patent                                              US 8,971,279 B2




               GI"?I,H
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 18 of 37


     U.S. Patent         Mar. 3, 2015   Sheet 15 of 20        US 8,971,279 B2
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 19 of 37


     U.S. Patent         Mar. 3, 2015   Sheet 16 of 20        US 8,971,279 B2
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 20 of 37


     U.S. Patent                                              US 8,971,279 B2




                                                                 UO3-19?10[0,1]
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 21 of 37


     U.S. Patent                                              US 8,971,279 B2
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 22 of 37


     U.S. Patent            Mar. 3, 2015      Sheet 19 of 20        US 8,971,279 B2




                                           FIG. 20


                                              SO


                                                               51


                       53 - RFUNITUNIT                   PROCESSO
                       54       DISPLAY
                                 UNIT
                                                          MEMORY

                                 USER
                       55      INTERFACE
                                  UNIT
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 23 of 37


     U.S. Patent            Mar. 3, 2015           Sheet 20 of 20                    US 8,971,279 B2




                                               FIG. 21


                             BS                                       E



                 Fill the entirety of binary
                 field indicating resource
                  allocation information
                   contained in downlink
                 control channel with




                                                          Perform SPS deactivation
                                                         when binary field indicating
                                                      resource allocation information     S2 (4.
                                                       Contained in downlink control
                                                    channel is entirely filled with 1
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 24 of 37


                                                         US 8,971,279 B2
                                   1.                                                                        2
                METHOD AND APPARATUS FOR                                    tion system, and No"' is the largest uplink bandwidth
               INDICATING DEACTIVATION OF                                   Supported by the wireless communication system. Although
               SEM-PERSISTENT SCHEDULING                                    N'Y' may be set to 6 (N'-6) and N'-' may
                                                                            be set to 110 (N"''''-110), the scopes of N."' and
               CROSS-REFERENCE TO RELATED                                   N"--' are not limited thereto. The number of SC-FDMA
                      APPLICATIONS                                          symbols contained in one slot may be differently defined
                                                                            according to the length of a Cyclic Prefix (CP) and the spacing
       This application is a Continuation of U.S. patent applica            between subcarriers.
    tion Ser. No. 137050,680 filed on Mar. 17, 2011, which is a                Each element contained in the resource grid is called a
    Continuation of U.S. patent application Ser. No. 12/581,584        10
                                                                            resource element (RE), and can be identified by an index pair
    (now U.S. Pat. No. 8,009,606, issued on Aug. 30, 2011) filed            (k.l) contained in a slot, where k is an index in a frequency
    on Oct. 19, 2009, which claims the benefit of Korean Patent             domain and is set to any one of 0,...,N',N'-1, and 1
    Application No. 10-2009-0067796, filedon Jul. 24, 2009, and             is an index in a time domain and is set to any one of 0, . . . .
    also claims the benefit of U.S. Provisional Application Ser.            N'-1
                                                                             simb
    Nos. 61/114,440, filed on Nov. 13, 2008 and 61/119,375, filed      15
                                                                              A Physical Resource Block (PRB) is defined by No."
    on Dec. 3, 2008. The entire contents of all of the above                consecutive SC-FDMA symbols in a time domain and Ns'
    applications are hereby incorporated by reference.                      consecutive subcarriers in a frequency domain. No '' and
              BACKGROUND OF THE INVENTION                                   Ns' may be predetermined values, respectively. Therefore,
                                                                            one PRB in an uplink may be composed of N.'xNs.
       1. Field of the Invention                                            resource elements. In addition, one PRB may correspond to
       The present invention relates to a wireless communication            one slot in a time domain and 180 kHz in a frequency domain.
    system, and more particularly, to a method for scheduling               A PRB number n and a resource element index (kl) in a
    radio resources for semi-persistent uplink/downlink packet              slot can satisfy a predetermined relationship denoted by
    data transmission in a cellular wireless communication sys         25
    tem, a structure of scheduling information, a scheme for                               k
    transmitting the scheduling information, and an apparatus                      iPRB li
    using the above-mentioned method and scheme as well as the
    scheduling information structure.
       2. Discussion of the Related Art                                30     FIG. 4 shows a downlink (DL) time-frequency resource
       A3" Generation Partnership Project Long Term Evolution               grid structure for use in the LTE system.
    (3GPP LTE) communication system (hereinafter referred to                  Referring to FIG. 4, a downlink signal transmitted from
    as an “LTE system for convenience of description) will                  each slot can be described by a resource grid including
    hereinafter be described as an example of a mobile commu                NPNs' subcarriers and Nsm P-OFDM symbols. Here,
    nication system applicable to the present invention.               35   N' represents the number of resource blocks (RBs) in a
       A frame structure for use in the LTE system will hereinafter         downlink, Ns' represents the number of subcarriers con
    be described. The 3GPP LTE system supports a type 1 radio               stituting one RB, and N, ,' represents the number of
    frame structure applicable to frequency division duplex                 OFDM symbols in one downlink slot. D' varies with an
    (FDD), and a type 2 radio frame structure applicable to time            uplink transmission bandwidth constructed in a cell, and must
    division duplex (TDD).                                             40   satisfy N"'P'sNPsN"P. Here, N." P is the
       FIG. 1 shows a structure of a type 1 radio frame used in the         smallest uplink bandwidth supported by the wireless commu
    LTE system. The type 1 radio frame includes 10 subframes,               nication system, and N' is the largest uplink band
    each of which consists of two slots. A time length of each              width supported by the wireless communication system.
    constituent unit is shown in FIG. 1.                                    Although No"' may be set to 6 (N"'-6) and
       FIG. 2 shows a structure of a type 2 radio frame used in the    45   N"'P may be set to 110 (N"'P-110), the scopes of
    LTE system. The type 2 radio frame includes two half-frames,            N"' and N' are not limited thereto. The number
    each of which is composed of five subframes, a downlink                 of OFDM symbols contained in one slot may be differently
    piloting time slot (DwPTS), a guard period (GP), and an                 defined according to the length of a Cyclic Prefix (CP) and the
    uplink piloting time slot (UpPTS), in which one subframe                Subcarrier spacing. When transmitting data or information via
    consists of two slots. That is, one subframe is composed of        50   multiple antennas, one resource grid for each antenna port
    two slots irrespective of the radio frame type. A time length of        may be defined.
    each constituent unit is shown in FIG. 2.                                  Each element contained in the resource grid is called a
       A resource grid structure for use in the LTE system will             resource element (RE), and can be identified by an index pair
    hereinafter be described in detail.                                     (k.l) contained in a slot, where k is an index in a frequency
        FIG.3 shows an uplink (UL) time-frequency resource grid        55   domain and is set to any one of 0,...,N',N'-1, and 1
     structure for use in the 3GPP LTE system.                              is an index in a time domain and is set to any one of 0, . . . .
        Referring to FIG.3, an uplink signal transmitted from each          NP-1.
                                                                             symb
     slot can be described by a resource grid including No.'                   Resource blocks (RBs) shown in FIGS. 3 and 4 are used to
    Ns      subcarriers and No.' Single Carrier Frequency                   describe a mapping relationship between certain physical
     Division Multiple Access (SC-FDMA) symbols. Here,                 60   channels and resource elements (REs). The RBs can be clas
    N' represents the number of resource blocks (RBs) in an                 sified into physical resource blocks (PRBs) and virtual
    uplink, Ns' represents the number of subcarriers constitut              resource blocks (VRBs). Although the above mapping rela
    ingone RB, and No,' represents the number of SC-FDMA                    tionship between the VRBs and the PRBs has been disclosed
    symbols in one uplink slot. N' varies with an uplink                    on a downlink basis, the same mapping relationship may also
    transmission bandwidth constructed in a cell, and must satisfy     65   be applied to an uplink.
    N"'sN'sN"''''. Here, N'-' is the small                                    One PRB is defined by N.   S       consecutive OFDM sym
    est uplink bandwidth supported by the wireless communica                bols in a time domain and Ns “consecutive subcarriers in a
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 25 of 37


                                                            US 8,971,279 B2
                                    3                                                                       4
    frequency domain. No ,' and Ns            may be predetermined            SPS deactivation without adding a new bit field or a new
    values, respectively. Therefore, one PRB may be composed                  control channel format in a communication system for allo
    of N.'xNs. resource elements. One PRB may corre                           cating resources using a compact Scheme.
    spond to one slot in a time domain and may also correspond                  The object of the present invention can be achieved by
    to 180 kHz in a frequency domain, but it should be noted that             providing a method for releasing resource allocation in a
    the scope of the present invention is not limited thereto.                wireless mobile communication system, the method includ
       The PRBs are assigned numbers from 0 to N'-1 in the                    ing receiving, by a user equipment (UE), a downlink control
    frequency domain. A PRB number n, and a resource ele                      channel including resource allocation information, and
    ment index (kl) in a slot can satisfy a predetermined relation            releasing resource allocation for the UE when a binary field
    ship denoted by                                                      10   indicating the resource allocation information is entirely
                                                                              filled with 1.
                     k                                                           In another aspect of the present invention, there is provided
            iPRB l                                                            a method for transmitting a signal for releasing resource
                                                                              allocation in a wireless mobile communication system, the
                                                                         15   method including fills, by a base station (BS), a binary field
      The VRB may have the same size as that of the PRB. Two                  indicating resource allocation information contained in a
    types of VRBs are defined, the first one being a localized VRB            downlink control channel with 1, and transmitting the
    (LVRB) and the second one being a distributed type (DVRB).                downlink control channel to a user equipment (UE), wherein
    For each VRB type, a pair of VRBs in two slots of one                     the binary field entirely filled with the value of 1 indicates a
    Subframe may assigned a single VRB number n.                              release of resources allocated to the UE.
      The VRB may have the same size as that of the PRB. Two                     In another aspect of the present invention, there is provided
    types of VRBs are defined, the first one being a localized VRB            a method for deactivating semi-persistent scheduling (SPS) in
    (LVRB) and the second one being a distributed VRB                         a wireless mobile communication system including receiv
    (DVRB). For each VRB type, a pair of PRBs may have a                      ing, by a user equipment (UE), a downlink control channel,
    single VRB index (which may hereinafter be referred to as a          25   and deactivating the semi-persistent scheduling (SPS) when a
     VRB number) and are allocated over two slots of one sub                  binary field indicating resource allocation information con
    frame. In otherwords, N' VRBs belonging to a firstone of                  tained in the downlink control channel is entirely filled with
    two slots constituting one subframe are each assigned any one              1.
    index of 0 to NP-1, and N' VRBs belonging to a                               In another aspect of the present invention, there is provided
    second one of the two slots are likewise each assigned any one
    index of 0 to N'-1.                                                  30   a method for transmitting a signal for semi-persistent sched
       In the LTE system based on an Orthogonal Frequency                     uling (SPS) deactivation in a wireless mobile communication
     Division Multiple Access (OFDMA) scheme, a resource area                 system, the method including filling, by a base station (BS), a
    in which each UE is able to transmit or receive data to and               binary field indicating resource allocation information con
    from a base station (BS) is allocated from the BS to the UE. In           tained in a downlink control channel with 1, and transmit
    this case, not only a time resource but also a frequency             35   ting the downlink control channel, wherein the binary field
    resource must be simultaneously allocated to the UE so as to              entirely filled with the value of 1 indicates the SPS deacti
    complete resource allocation.                                             Vation.
       The so-called non-persistent scheduling method can                       In another aspect of the present invention, there is provided
    simultaneously indicate time-frequency resource domains                   an apparatus capable of using a semi-persistent scheduling
    allocated to the UE. Therefore, if there is a need for the UE to     40   (SPS). The apparatus includes a radio frequency (RF) unit,
    use resources for a long period of time, it must repeatedly               and a processor electrically connected to the RF unit, wherein
    perform signaling for resource allocation, so that signaling              the processor is configured to receive a downlink control
    overhead may be considerably generated.                                   channel through the RF unit, and to perform the SPS deacti
      In contrast, the so-called semi-persistent scheduling                   Vation when a binary field indicating resource allocation
     method first allocates a time resource to a UE. In this case, the   45   information contained in the downlink control channel is
    semi-persistent scheduling method may allow the time                      entirely filled with 1.
    resource allocated to a specific UE to have periodicity. Then,               In another aspect of the present invention, there is provided
    the semi-persistent scheduling method allocates a frequency               an apparatus capable of using a semi-persistent scheduling
    resource to the UE when necessary to complete time-fre                    (SPS). The apparatus includes a radio frequency (RF) unit,
    quency resource allocation. The above-mentioned frequency            50   and a processor electrically connected to the RF unit. The
    resource allocation may be referred to as activation. When                processor is configured to fill the entirety of a binary field
    using the semi-persistent scheduling method, resource allo                indicating resource allocation information contained in a
    cation can be maintained for a predetermined period by only               downlink control channel with 1 during the SPS deactiva
    one signaling process, so that resources need not be repeat               tion, and to transmit the downlink control channel with the RF
    edly allocated, resulting in reduction in signaling overhead.        55   unit. The binary field entirely filled with 1 indicates the SPS
    Thereafter, if the necessity of performing resource allocation            deactivation.
    for a UE disappears, a base station can transmit a signaling                 In another aspect of the present invention, there is provided
    message for releasing the frequency resource allocation to the            a user equipment (UE) for a wireless mobile communication
    UE. In this way, the above-mentioned release of the frequency             system, the user equipment (UE) including a radio frequency
    resource domain may be referred to as deactivation. In this          60   (RF) unit, and a processor electrically connected to the RF
    case, it is preferable that the signaling overhead needed for the         unit, wherein the processor is configured to receive a down
    deactivation be reduced.                                                  link control channel including resource allocation informa
                                                                              tion through the RF unit, and to release resource allocation for
                 SUMMARY OF THE INVENTION                                     the UE when a binary field indicating the resource allocation
                                                                         65   information is entirely filled with 1.
      An object of the present invention devised to solve the                    In another aspect of the present invention, there is provided
    problem lies in a method and apparatus for informing a UE of              a wireless communication apparatus including a radio fre
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 26 of 37


                                                          US 8,971,279 B2
                                    5                                                                      6
    quency (RF) unit, and a processor electrically connected to                FIG.10 is a conceptual diagram illustrating signal process
    the RF unit, wherein the processor is configured to fill the            ing for enabling a base station (BS) to transmit a downlink
    entirety of a binary field indicating resource allocation infor         signal.
    mation contained in a downlink control channel with 1, and                 FIG. 11 is a conceptual diagram illustrating an SC-FDMA
    to transmit the downlink control channel to a user equipment            scheme for transmitting an uplink signal and an OFDMA
    (UE), the binary field being entirely filled with the value of 1        scheme for transmitting a downlink signal in a mobile com
    indicates a release of resources allocated to the UE.                   munication system.
       The downlink control channel may be a physical downlink                 FIG. 12 is a view illustrating an example of a method for
    control channel (PDCCH).                                                mapping distributed virtual resource blocks (DVRBs) and
       A downlink control information (DCI) format of the down
                                                                       10   localized virtual resource blocks (LVRBs) to physical
    link control channel may be a format 0 or a format 1A.                  resource blocks (PRBs).
       The wireless mobile communication system may use a                      FIG. 13 is a view illustrating an example of a method for
    scheduling based on a compact scheme, and the binary field              allocating resource blocks (RBS) by a compact scheme.
    may be composed of a field indicating a resource indication                FIG. 14 is a view illustrating an example of a method for
                                                                       15   mapping two DVRBs having consecutive indexes to a plural
    value (RIV).                                                            ity of contiguous PRBs.
       The wireless mobile communication system may use a                      FIG. 15 is a view illustrating an example of a method for
    scheduling based on a compact scheme, and the binary field              mapping two DVRBs having consecutive indexes to a plural
    may be composed of a field indicating a resource indication             ity of spaced PRBs.
    value (RIV) and a field indicating Gap information used for                FIG.16 is a view illustrating an example of RIVs when the
    distributed allocation of resources.                                    number of available RBs is 20 according to one embodiment
      The wireless mobile communication system may use a                    of the present invention.
    scheduling based on a compact scheme, and the binary field                 FIG. 17 shows an exemplary structure of a PDCCH field
    may be composed of a field indicating a resource indication             for signaling SPS deactivation according to the present inven
    value (RIV) and a field indicating hopping information.            25   tion.
      The resource allocation information may be composed of                   FIG. 18 shows individual fields acquired when DVRB
    resource block allocation information, or may be composed               allocation is carried out in a PDCCH having a DCI format
    of resource block allocation information and hopping                    1A according to the present invention.
    resource allocation information.                                           FIG. 19 shows individual fields of a PDCCH having a DCI
    The resource block allocation information may be repre             30   format 0 according to the present invention.
    sented by the RIV. The RIV may indicate a pair of a start                  FIG.20 is a block diagram illustrating constituent elements
    index (S) and a length (L) of consecutive VRBs capable of               of a device applicable to the present invention.
    being combined with each other.                                            FIG.21 is a flowchart illustrating a method for deactivating
       It is to be understood that both the foregoing general               a semi-persistent scheduling (SPS) according to the present
                                                                       35   invention.
    description and the following detailed description of the
    present invention are exemplary and explanatory and are                     DETAILED DESCRIPTION OF THE INVENTION
    intended to provide further explanation of the invention as
    claimed.                                                                   Reference will now be made in detail to the preferred
           BRIEF DESCRIPTION OF THE DRAWINGS
                                                                       40   embodiments of the present invention with reference to the
                                                                            accompanying drawings. The detailed description, which
                                                                            will be given below with reference to the accompanying
       The accompanying drawings, which are included to pro                 drawings, is intended to explain exemplary embodiments of
    vide a further understanding of the invention, illustrate               the present invention, rather than to show the only embodi
    embodiments of the invention and together with the descrip         45   ments that can be implemented according to the invention.
    tion serve to explain the principle of the invention.                      The following detailed description includes specific details
       In the drawings:                                                     in order to provide a thorough understanding of the present
       FIG. 1 shows a structure of a frequency division duplex              invention. However, it will be apparent to those skilled in the
    (FDD) type radio frame used in an LTE system.                           art that the present invention may be practiced without Such
       FIG. 2 shows a structure of a time division duplex (TDD)        50   specific details. For example, the following description will
    type radio frame used in an LTE system.                                 be given centering upon a mobile communication system
       FIG.3 shows an uplink (UL) resource grid structure for use           serving as an LTE system, but the present invention is not
    in an LTE system.                                                       limited thereto and the remaining parts of the present inven
       FIG. 4 shows a downlink (DL) resource grid structure for             tion other than unique characteristics of the LTE system are
    use in an LTE system.                                              55   applicable to other mobile communication systems.
       FIG. 5 is a block diagram illustrating an Evolved Universal             In some cases, in order to prevent ambiguity of the con
    Mobile Telecommunications System (E-UMTS) network                       cepts of the present invention, conventional devices or appa
    structure as an example of a mobile communication system.               ratuses well known to those skilled in the art will be omitted
       FIGS. 6 and 7 illustrate radio interface protocol structures         and be denoted in the form of a block diagram on the basis of
    between a UE and a UMTS Terrestrial Radio Access Network           60   the important functions of the present invention. Wherever
     (UTRAN) that are based on a 3GPP LTE radio access network              possible, the same reference numbers will be used throughout
     standard.                                                              the drawings to refer to the same or like parts.
       FIG. 8 shows physical channels used for an LTE system                   In the following description, a terminal may include
    and a general signal transmission method capable of using the           mobile or fixed user equipments (UES), for example, a user
    physical channels.                                                 65   equipment (UE), a mobile station (MS) and the like, and may
       FIG. 9 is a conceptual diagram illustrating signal process           also be referred to in any of these ways as necessary. Also, the
    ing for enabling a UE to transmit an uplink signal.                     base station (BS) may be any of nodes included in a network
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 27 of 37


                                                          US 8,971,279 B2
                                 7                                                                           8
    communicating with the UE, for example, a Node B (Node                      The physical layer, which is the first layer, provides an
    B) and an eNode B(eNode-B), and may also be referred to in               information transfer service to an upper layer using a physical
    any of these ways.                                                       channel. The physical layer (PHY) is connected to a Medium
       In a mobile communication system, a UE can receive infor              Access Control (MAC) layer, located above the physical
    mation from a base station (BS) via a downlink, and the UE               layer, through a transport channel. Data is transferred
    can also transmit information via an uplink. Information                 between the MAC layer and the physical layer through the
    transferred from or received by the UE may be data, other                transport channel. In this case, the transport channel is clas
    control information, and the like, and there are a variety of            sified into a dedicated transport channel and a common trans
    physical channels according to types and usages of this infor            port channel according to whether or not a channel is shared.
     mation transferred or received from or in the UE.                  10   Data transfer between different physical layers, specifically
       FIG. 5 shows an Evolved Universal Mobile Telecommuni                  between the respective physical layers of a transmitter and a
    cations System (E-UMTS) network structure serving as an                  receiver, is performed through the physical channel.
    example of a mobile communication system.                                   A variety of layers exist in the second layer (L2 layer). The
                                                                             MAC layer maps various logical channels to various transport
       The E-UMTS system is an evolved version of the conven            15   channels, and performs logical-channel multiplexing for
    tional Universal Mobile Telecommunications System                        mapping various logical channels to one transport channel.
    (UMTS) system and basic standardization thereof is in                    The MAC layer is connected to the RLC layer serving as an
    progress under the 3rd Generation Partnership Project                    upper layer through a logical channel. The logical channel
    (3GPP). Generally, the E-UMTS is also referred to as a Long              can be classified into a control channel for transmitting infor
    Term Evolution (LTE) system.                                             mation of a control plane and a traffic channel for transmitting
       The E-UMTS network may be classified into an Evolved—                 information of a user plane according to categories of trans
    UMTS Terrestrial Radio Access Network (E-UTRAN) 501                      mission information.
    and a Core Network (CN)502. The E-UTRAN includes a UE                       The RLC layer of the second layer performs segmentation
    503, a BS (eNB or eNode B) 504, and an Access Gateway                    and concatenation on data received from an upper layer, and
    (AG) 505 which is located at an end of a network and is             25   adjusts the size of data to be suitable for a lower layer trans
    connected to an external network. The AG 505 can be divided              mitting data to a radio interval. In order to guarantee various
    into apart that handles processing of user traffic and apart that        Qualities of Service (QoSs) requested by respective radio
    handles control traffic. Here, the AG part 505 for processing            bearers (RBs), three operation modes, i.e., a Transparent
    new user traffic and the AG part for processing control traffic          Mode (TM), an Unacknowledged Mode (UM), and an
    can communicate with each other using a new interface.              30   Acknowledged Mode (AM), are provided. Specifically, an
       One or more cells may exist for one eNB. An interface for             AM RLC performs a retransmission function using an Auto
    transmitting user traffic or control traffic can be used between         matic Repeat and Request (ARQ) function so as to implement
    eNBs. A Core Network (CN)502 may include the AG505 and                   reliable data transmission.
    a node or the like for user registration of the UE 503. An                  A Packet Data Convergence Protocol (PDCP) layer of the
    interface for discriminating between the E-UTRAN 501 and            35   second layer (L2) performs a header compression function to
    the CN 502 may be used.                                                  reduce the size of an IP packet header having relatively large
       Radio interface protocol layers between the UE and the                and unnecessary control information in order to efficiently
    network can be classified into an L1 layer (first layer), an L2          transmit IP packets such as IPv4 or IPv6 packets in a radio
    layer (second layer) and an L3 layer (third layer) on the basis          interval with a narrow bandwidth. As a result, only informa
    of the lower three layers of the Open System Interconnection        40   tion required for a header part of data can be transmitted, so
    (OSI) reference model widely known in communication sys                  that transmission efficiency of the radio interval can be
    tems. A physical layer belonging to the L1 layer provides an             increased. In addition, in the LTE system, the PDCP layer
    information transfer service utilizing a physical channel. A             performs a security function, this security function is com
    Radio Resource Control (RRC) layer located at the L3 layer               posed of a ciphering function for preventing a third party from
    controls radio resources between the UE and the network. For        45   eavesdropping on data and an integrity protection function for
    this operation, RRC messages are exchanged between the UE                preventing a third party from handling data.
    and the network via the RRC layers. The RRC layers may be                   A Radio Resource Control (RRC) layer located at the top of
    distributed among base stations (BSS) 504 and network                    the third layer (L3) is defined only in the control plane and is
    nodes, or may be located only at a base station (BSs) 504 or             responsible for control of logical, transport, and physical
    the AG 505.                                                         50   channels in association with configuration, re-configuration
       FIGS. 6 and 7 illustrate radio interface protocol structures          and release of Radio Bearers (RBs). The RB is a logical path
    between a UE and a UTRAN that are based on a 3GPP LTE                    that the first and second layers (L1 and L2) provide for data
    radio access network standard.                                           communication between the UE and the UTRAN. Generally,
       The radio interface protocol of FIG. 6 or FIG. 7 is divided           Radio Bearer (RB) configuration means that a radio protocol
    horizontally into a physical layer, a data link layer and a         55   layer needed for providing a specific service, and channel
    network layer, and vertically into a userplane for transmitting          characteristics are defined and their detailed parameters and
    data information and a control plane for transmitting a control          operation methods are configured. The Radio Bearer (RB) is
    signal Such as a signaling message. In more detail, FIG. 6               classified into a Signaling RB (SRB) and a Data RB (DRB).
    shows individual layers of a radio protocol control plane and            The SRB is used as a transmission passage of RRC messages
    FIG. 7 shows individual layers of a radio protocol user plane.      60   in the C-plane, and the DRB is used as a transmission passage
    Protocol layers of FIGS. 6 and 7 can be classified into an L1            of user data in the U-plane.
    layer (first layer), an L2 layer (second layer) and an L3 layer             A downlink transport channel for transmitting data from
    (third layer) on the basis of the lower three layers of the OSI          the network to the UE may be classified into a Broadcast
    reference model widely known in communication systems.                   Channel (BCH) for transmitting system information and a
       The following is a detailed description of respective layers     65   downlinkShared Channel (SCH) for transmitting user traffic
    of the radio protocol control plane of FIG. 6 and the radio              or control messages. Traffic or control messages of a down
    protocol user plane of FIG. 7.                                           link multicast or broadcast service may be transmitted
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 28 of 37


                                                           US 8,971,279 B2
                                 9                                                                      10
    through a downlinkSCH and may also be transmitted through                 information through a Physical Uplink Shared Channel
    a downlink multicast channel (MCH). Uplink transport chan                 (PUSCH) and a Physical Uplink Control Channel (PUCCH)
     nels for transmission of data from the UE to the network                 at step S808.
    include a Random Access Channel (RACH) for transmission                      In the LTE system, a signaling process for transmitting
    of initial control messages and an uplink SCH for transmis           5    UL/DL signals is as follows.
    sion of user traffic or control messages.                                    FIG. 9 is a conceptual diagram illustrating signal process
       Downlink physical channels for transmitting information                ing for enabling a UE to transmit an uplink (UL) signal.
    transferred to a downlink transport channel to a radio interval              In order to transmit a UL signal, a scrambling module 901
    between the UE and the network are classified into a Physical             of the UE can Scramble a transmission signal using a specific
    Broadcast Channel (PBCH) for transmitting BCH informa                10   scrambling signal of the UE. The scrambled signal is input to
    tion, a Physical Multicast Channel (PMCH) for transmitting                a modulation mapper 902, and is converted into a complex
    MCH information, a Physical Downlink Shared Channel                       symbol using a BPSK (Binary Phase Shift Keying)-, QPSK
    (PDSCH) for transmitting downlink SCH information, and a                  (Quadrature Phase Shift Keying)-, or 16 QAM (Quadrature
    Physical Downlink Control Channel (PDCCH) (also called a                  Amplitude Modulation)-scheme according to categories of
    DL L1/L2 control channel) for transmitting control informa           15   the transmission signal and/or a channel status. After that, the
    tion, such as DL/UL Scheduling Grant information, received                modulated complex symbol is processed by a transform pre
    from first and second layers (L1 and L2). In the meantime,                coder 903, and is then input to the resource element mapper
    uplink physical channels for transmitting information trans               904. The resource element mapper 904 is able to map a
    ferred to an uplink transport channel to a radio interval                 complex symbol to a time-frequency element to be used for
    between the UE and the network are classified into a Physical             actual transmission. The processed signal may be transmitted
    Uplink Shared Channel (PUSCH) for transmitting uplink                     to the base station (BS) via the SC-FDMA signal generator
    SCH information, a Physical Random Access Channel for                     905.
    transmitting RACH information, and a Physical Uplink Con                     FIG.10 is a conceptual diagram illustrating signal process
    trol Channel (PUCCH) for transmitting control information,                ing for enabling the base station (BS) to transmit a downlink
    such as HARQ ACK or NACK Scheduling Request (SR) and                 25   signal.
    Channel Quality Indicator (CQI) report information, received                 In the LTE system, the BS is able to transmit one or more
    from first and second layers (L1 and L2).                                 codewords via a downlink. Therefore, one or more codewords
       FIG. 8 shows physical channels used for a 3GPP LTE                     may be processed as complex symbols by the scrambling
    system serving as an example of a mobile communication                    module 1001 and the modulation mapper 1002 in the same
    system and a general signal transmission method capable of           30   manner as in the uplink case of FIG. 10. Thereafter, the
    using the physical channels.                                              complex symbols are mapped to a plurality of layers by the
       If a UE is re-powered on after being powered off or newly              layer mapper 1003, and each layer may be multiplied by a
    enters a cell region, the UE performs an initial cell search              predetermined precoding matrix selected depending on a
    process, such as Synchronization with a base station (BS), at             channel status and may then be allocated to each transmission
    step S801. For the initial cell search process, the UE receives      35   antenna by the precoding module 1004. The processed trans
    information of a Primary Synchronization Channel (P-SCH)                  mission signal for each antenna is mapped to a time-fre
    and information of a Secondary Synchronization Channel                    quency resource element to be used for transmission by the
    (S-SCH) from the base station (BS), is synchronized with the              resource element mapper 1005. After that, the mapped result
    BS, and is able to acquire information such as a cell ID or the           can be transmitted via each antenna after passing through the
    like from the BS. After that, the UE receives information of a       40   Orthogonal Frequency Division Multiple Access (OFDMA)
    physical broadcast channel from the BS, such that it can                  signal generator 1006.
    acquire inter-cell broadcast information from the BS. In the                In the case where a UE for use in a mobile communication
    meantime, the UE receives a downlink reference signal (DL                 system transmits an uplink signal, a Peak to Average Power
    RS) at the initial cell searching step, so that it can recognize a        Ratio (PAPR) may become more serious than in the case
    downlink channel status.                                             45   where the BS transmits a downlink signal. Thus, as described
       After performing the initial cell search process, the UE               in FIGS. 9 and 10, the SC-FDMA scheme is used for uplink
    receives information of a Physical Downlink Control Chan                  signal transmission in a different way from the OFDMA
    nel (PDCCH) and information of a Physical DownlinkShared                  scheme used for downlink signal transmission.
    Control Channel (PDSCH) based on the PDCCH informa                           In the LTE system, the SC-FDMA scheme for uplink signal
    tion, so that it can acquire more detailed system information        50   transmission and the OFDMA scheme for downlink signal
    at step S802.                                                             transmission will hereinafter be described in detail.
       In the meantime, ifa UE initially accesses the BS or has no               FIG. 11 is a conceptual diagram illustrating the SC-FDMA
    resources for uplink transmission, the UE can perform a                   scheme for uplink signal transmission and the OFDMA
    Random Access Procedure (RAP), such as steps S803 to                      scheme for downlink signal transmission in a mobile com
    S806, for the BS. For this operation, the UE transmits a             55   munication system.
    specific sequence as a preamble through a Physical Random                    Referring to FIG. 11, not only a UE for transmitting an
    Access Channel (PRACH) at step S803, and receives a                       uplink signal but also a base station (BS) for transmitting a
    response message to the random access through a PDCCH                     downlink signal includes a Serial-to-Parallel converter 1101,
    and a PDSCH at step S804. In case of a competitive-based                  a subcarrier mapper 1103, an M-point IDFT module 1104, a
    random access except for a handover case, a contention reso          60   Parallel-to-Serial converter 1105, and the like. However, a UE
    lution procedure such as step S805 or S806 can then be                    for transmitting a signal using the SC-FDMA scheme further
    carried out. At step S805, information is transmitted through             includes an N-point DFT module 1102, and compensates for
    an additional PRACH. At step S806, PDCCH/PDSCH infor                      a predetermined part of the IDFT processing influence of the
    mation is received.                                                       M-point IDFT module 1104 so that a transmission signal can
      After performing the above-mentioned steps, as a proce             65   have single carrier characteristics.
    dure for transmitting UL/DL signals, the UE receives infor                   In a cellular orthogonal frequency division multiplex
    mation of a PDCCH and a PDSCHatstep S807, and transmits                   (OFDM) wireless packet communication system, uplink/
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 29 of 37


                                                         US 8,971,279 B2
                                   11                                                                   12
    downlink (UL/DL) data packet transmission is made on a                   As can be seen from FIG. 12, each RE of one LVRB is
    subframe basis and one subframe is defined by a certain time           mapped one-to-one to each RE of one PRB. For example, one
    interval including a plurality of OFDM symbols. Hereinafter,           LVRB is mapped to a PRB0 (1201). In contrast, one DVRB is
    terms used in the detailed description of this application are         divided into three parts and the divided parts are mapped to
    defined as follows.                                                    different PRBs, respectively. For example, a DVRB0 is
      A resource element (RE) represents a smallest frequency              divided into three parts and the divided parts are mapped to a
    time unit in which data or a modulated symbol of a control             PRB1, PRB4 and PRB6, respectively. Likewise, a DVRB1
    channel is mapped. Provided that a signal is transmitted in            and a DVRB2 are each divided into three parts and the divided
    one OFDM symbol over M subcarriers and N OFDM sym                      parts are mapped to the remaining resources of the PRB1,
    bols are transmitted in one subframe, MxN REs are present in      10   PRB4 and PRB6. Although each DVRB is divided into three
    one subframe.                                                          parts in this example, the present invention is not limited
      A physical resource block (PRB) represents a unit fre                thereto. For example, each DVRB may be divided into two
    quency-time resource for data transmission. In general, one            parts.
    PRB includes a plurality of consecutive REs in a frequency                Downlink data transmission from a base station (BS) to a
    time domain, and a plurality of PRBs is defined in one sub        15   specific terminal (i.e., a specific UE) or uplink data transmis
    frame.                                                                 sion from the specific UE to the base station (BS) is per
      A virtual resource block (VRB) represents a virtual unit             formed through one or more VRBs in one subframe. In other
    resource for data transmission. In general, the number of RES          words, the above-mentioned data transmission may be
    included in one VRB is equal to the length of REs included in          achieved through PRBs corresponding to one or more VRBs.
    one PRB, and, when data is transmitted, one VRB can be                 When the base station (BS) transmits data to the specific UE,
    mapped to one PRB or some areas of a plurality of PRBs.                it has to notify the terminal of which VRB will be used for
       A localized virtual resource block (LVRB) is one type of            data transmission. Also, in order to enable the specific UE to
    the VRB. One LVRB is mapped to one PRB. LVRBs having                   transmit data, the base station (BS) has to notify the terminal
    different logical indexes are mapped to PRBs having different          of which VRB will be used for data transmission. Specific
    physical indexes. An LVRB may be interpreted in the same as       25   information indicating how to map VRBs to PRBs can be
    a PRB.                                                                 predetermined, so that the UE can automatically recognize
       A distributed virtual resource block (DVRB) is another              which PRB will be searched when acquiring information of
    type of VRB. One DVRB is mapped to some REs in a plural                VRBS allocated to the UE itself.
    ity of PRBs, and REs to which different DVRBs are mapped                  Data transmission schemes can be broadly classified into a
    are not duplicated.                                               30   frequency diversity scheduling (FDS) scheme and a fre
        N=N, represents the number of PRBs to which one                    quency selective scheduling (FSS) scheme. The FDS scheme
    DVRB is mapped. FIG. 12 illustrates an example of a method             is a scheme that obtains a reception performance gain through
    for mapping DVRBs and LVRBs to PRBs. In FIG. 12, N, 3.                 frequency diversity, and the FSS scheme is a scheme that
    As can be seen from FIG. 12, an arbitrary DVRB can be                  obtains a reception performance gain through frequency
    divided into three parts and the divided parts can be mapped      35   selective scheduling.
    to different PRBs, respectively. At this time, the remaining              In the FDS scheme, a transmission stage transmits one data
    part of each PRB, not mapped by the arbitrary DVRB, is                 packet over subcarriers widely distributed in a system fre
    mapped to a divided part of another DVRB. The LTE system               quency domain so that symbols in the data packet can expe
    has a system structure denoted by N=N=2.                               rience various radio channel fadings. Therefore, an improve
       Semi-Persistent Scheduling (SPS) is a scheduling scheme        40   ment in reception performance is obtained by preventing the
    for allocating resources to a specific UE such that the allo           entire data packet from being Subject to unfavorable fading.
    cated resources can be persistently maintained during a spe            In contrast, in the FSS scheme, an improvement in reception
    cific time interval. In the case where a predetermined amount          performance is obtained by transmitting the data packet over
    of data is transmitted during a specific time in the same              one or more consecutive frequency areas in the system fre
    manner as in a Voice over Internet Protocol (VoIP), control       45   quency domain which are in a favorable fading state. In a
    information need not be transmitted to each data transmission          cellular OFDM wireless packet communication system, a
    interval for resource allocation, such that an amount of wasted        plurality of terminals is present in one cell. At this time,
    control information can be reduced by the SPS scheme.                  because the radio channel conditions of the respective termi
       N represents the number of PRBs in a system.                        nals have different characteristics, it is necessary to perform
               represents the number of LVRBs available in the        50   data transmission using the FDS scheme with respect to a
     system.                                                               certain UE and data transmission using the FSS scheme with
        N,     represents the number of DVRBs available in the             respect to a different UE even within one subframe. As a
     system.                                                               result, a detailed FDS transmission scheme and a detailed
       N,          represents the maximum number of LVRBs                  FSS transmission scheme must be designed such that the two
    allocable to one user equipment (UE).                             55   schemes can be efficiently multiplexed within one subframe.
       N,           represents the maximum number of DVRBs                 On the other hand, in the FSS scheme, again can be obtained
    allocable to one UE.                                                   by selectively using a band favorable to a UE among all
        N      represents the number of Subsets.                           available bands. In contrast, in the FDS Scheme, a comparison
           -     represents the number of frequency bands used             is not made as to whether a specific band is good or bad, and,
    in a system capable of using a plurality of frequency bands.      60   as long as a frequency interval capable of adequately obtain
       Here, the “number of RBs' means the number of RBs                   ing diversity is maintained, there is no need to select and
    classified on a frequency axis. That is, even in the case where        transmit a specific frequency band. Accordingly, it is advan
    RBs can be classified by slots constituting a subframe, the            tageous in terms of improvement in overall system perfor
    “number of RBs' means the number of RBs classified on the              mance to perform the frequency selective scheduling of the
    frequency axis of the same slot.                                  65   FSS scheme preferentially when scheduling.
      FIG. 12 shows an example of definitions of LVRBs and                    In the FSS scheme, because data is transmitted using sub
     DVRBS.                                                                carriers consecutively contiguous in the frequency domain, it
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 30 of 37


                                                         US 8,971,279 B2
                                    13                                                                     14
    is preferable that the data be transmitted using LVRBs. At this        for a diversity gain. Alternatively, additional information may
    time, provided that N, PRBs are present in one subframe                be required to directly notify the positions. Preferably, pro
    and a maximum of N. LVRBs are available within the                     vided that the number of bits for signaling for the DVRBs is
    system, the base station can transmit bitmap information of            set to be equal to the number of bits in LVRB transmission of
    N, bits to each terminal to notify the terminal through           5    the above-stated compact scheme, it is possible to simplify a
    which one of the LVRBs downlink data will be transmitted or            signaling bit format in a downlink. As a result, there are
    through which one of the LVRBs uplink data can be trans                advantages that the same channel coding can be used, etc.
    mitted. That is, each bit of the N-bit bitmap information,                Here, in the case where one UE is allocated a plurality of
    which is transmitted to each terminal as scheduling informa            DVRBs, this UE is notified of a DVRB index of a start point
    tion, indicates whether data will or can be transmitted through   10
                                                                           of the DVRBs, a length (the number of the allocated
    an LVRB corresponding to this bit, among the N. LVRBs.                 DVRBs), and a relative position difference between divided
    This scheme is disadvantageous in that, when the number                parts of each DVRB (e.g., a gap between the divided parts).
    N, becomes larger, the number of bits to be transmitted to             The LTE system is able to select either of Gap1 and Gap2.
    each terminal becomes larger in proportion thereto.                    each of which has a predetermined value according to the
       In the meantime, physical downlink control channel (PD         15
                                                                           number of system resource blocks. Accordingly, a value of 1
    CCH) downlink control information (DCI) transferred to a               bit may be separately allocated to indicate the selection of
    UE may have a plurality of formats. A resource allocation               Gap 1 or 'Gap2.
    field transferred over the PDCCH may have different struc                 The following table 1 shows a structure of the Gap which
    tures according to Downlink Control Information (DCI) for              can be used in the LTE system according to a system band
    mats. Thus, the user equipment (UE) may interpret the
    resource allocation field according to a format of the received        width. In the case where the number of available system
     DCI.                                                                  resource blocks (system RBs) is less than 50, only the Gap1
       The resource allocation field may have two parts, i.e.,             (=1' is used, so that there is no need to allocate one bit for
    resource block allocation information and a resource alloca             Gap indication. In contrast, in the case where the number of
    tion header field. A plurality of resource allocation types may   25   available system RBs is equal to or greater than 50, either one
    be defined. For example, according to a first resource alloca          of 'Gap 1 (=1 Gap) and Gap2 (=2" Gap) must be used, so
    tion type, the resource block allocation information may have          that signaling of 1 bit is needed to indicate which one of
    a bitmap indicating one set of consecutive physical resource           'Gap 1 (=1 Gap) and Gap2(=2" Gap) is used.
    blocks (PRBs). In this case, one bit may be allocated to one                                     TABLE 1
    resource block group (RBG). According to a second resource        30
    allocation type, resource block allocation information may                                                      Gap (N
    have a bitmap indicating subsets or RBs allocated to the UE.
    According to a third resource allocation type, resource block                   System BW             1 Gap              2d Gap
    allocation information may have a bitmap indicating con                            (NP)              (Ngae. )            (Ngae, 2)
    secutively allocated VRBs. At this time, the resource alloca      35                6-10             NP/2                  NA
    tion field may include a resource indication value (RIV) indi                        11
                                                                                       12-19
                                                                                                             4
                                                                                                             8
                                                                                                                               NA
                                                                                                                               NA
    cating a start resource block and the length of consecutively                      20-26                12                 NA
    allocated resource blocks (RBs). Examples of the above                             27-44                18                 NA
    mentioned resource allocation types have been disclosed in                         45-49                27                 NA
    the 3GPP TS 36.213 document.                                      40               SO-63                27                  9
       For example, a DCI format 1A prescribed in 3GPP TS                              64-79                32                 16
                                                                                       8O-110               48                 16
    36.213 may be used for compact scheduling of one physical
    downlink shared channel (PDSCH) codeword. This compact
    scheduling is a scheduling scheme for allocating one set of              FIG.14 illustrates an example of a method for mapping two
    consecutive VRBs to a UE, and corresponds to the above third      45   DVRBs having consecutive indexes to a plurality of contigu
    resource allocation type. Hereinafter, the above-mentioned             OuS PRBS.
    compact scheduling in the present invention may be referred               As shown in FIG. 14, in the case where a plurality of
    to as a compact scheme.                                                DVRBs having consecutive indexes are mapped to a plurality
       As described above, provided that a terminal (i.e., the UE)         of contiguous PRBs, first divided parts 1401 and 1402 and
    may be assigned only one set of contiguous RBS, information       50   second divided parts 1403 and 1404 are spaced apart from
    of the assigned RBs may be represented by the compact                  each other by a gap 1405, while divided parts belonging to
    scheme denoted by both a start point of RBs and the number             each of the upper divided parts and lower divided parts are
    of the RBS.                                                            contiguous to each other, so that the diversity order becomes
       FIG. 13 is a view illustrating an example of a method for           2. In this case, frequency diversity can be obtained only by a
    allocating resource blocks by a compact scheme. If the num        55   gap. In FIG. 14, N,N-2.
    ber of available RBS is denoted by N. N., the length of                   FIG.15 illustrates an example of a method for mapping two
    available RBS varies depending on respective start points as           DVRBs having consecutive indexes to a plurality of spaced
     shown in FIG. 13, such that the number of combinations for            PRBS.
    RB allocation is N-(N-a+1)/2. Accordingly, the num                       In the method of FIG. 15, DVRB indexes are constructed as
    ber of bits required for the combinations is ceiling (log         60   shown in FIG. 15. When mapping DVRBs to PRBs, consecu
    2(N       (N+1)/2)). Here, ceiling(x) means rounding                   tive DVRB indexes may be distributed without being mapped
    “X” up to the nearest integer. This method is advantageous             to contiguous PRBs. For example, a DVRB index 0 and a
    over the bitmap scheme in that the number of bits does not             DVRB index 1 are not arranged contiguous to each other. In
    significantly increase with the increase in the number N.              other words, in FIG. 15, DVRB indexes are arranged in the
       On the other hand, for a method for notifying a UE of          65   order of 0, 8, 16, 4, 12, 20, ..., and this arrangement can be
    DVRB allocation, it is necessary to reserve the positions of           obtained by inputting the consecutive indexes to a block
    respective divided parts of DVRBs distributively transmitted           interleaver. In this case, it is possible to obtain distribution
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 31 of 37


                                                           US 8,971,279 B2
                                   15                                                                        16
    within each of the divided parts 1501 and 1502, as well as                   That is, in order to maintain a low code rate, although the
    distribution by a gap 1503. Therefore, when a UE is allocated             size of data increases slightly, the number of RBs required for
    two DVRBs as shown in FIG. 15, the diversity order increases              transferring this data greatly increases, such that RBS need to
    to 4, resulting in an advantage that an additional diversity gain         be allocated with a granularity of one RB unit (i.e., a 1 RB
    can be obtained. In FIG. 15, N,N-2.                                  5    based granularity).
       At this time, the value of the gap indicative of the relative             Hereinafter, a resource allocation signaling structure for
    position difference between the divided parts can be                      establishing a step for limiting a start position with a granu
    expressed in two ways. Firstly, the gap value can be expressed            larity of one-RB allocation (i.e., 1 RB allocation) will be
                                                                              described in detail.
    by a difference between DVRB indexes. Secondly, the gap              10      The following equation 1 shows an exemplary signaling
    value can be expressed by a difference between indexes of                 method based on the compact scheme which notifies of a start
    PRBs to which a DVRB is mapped. In the case of FIG. 15,                   point (S) of RBs and the number (=Length, L) of allocated
    Gap=1 in the first way, while Gap-3 in the second way. FIG.               RBS.
     15 shows the latter case 1503. Meanwhile, if the total number                Equation 1
    of RBs of the system is changed, the DVRB index arrange              15   if L-1s N/2 then
    ment may be changed accordingly. In this case, the use of the
    second way has the advantage of recognizing a physical dis
    tance between the divided parts.                                          else
       In order to perform signaling of DVRB allocation, the
    above-mentioned LVRB compact scheme may be used. That
    is, if the compact scheme is applied to DVRBs signaled for                End
    one UE, PRBs mapped to the DVRBs may be distributed in a                  Required bits
    physical frequency domain, but these DVRBs have consecu
    tive logical indexes in a virtual region (i.e., a logical region).                Nbit required logo (RIV+1)
    In this case, a start point of consecutively-allocated RBS and       25   Without limitation
    length information of the RBs correspond to a start point of
    VRB indexes instead of PRB indexes and length information                         RIV-NR(N+1)/2-1
    thereof, respectively.                                                    With limitation L"
       As described above, in the compact scheme, LVRB signal
    ing includes a start point of RBS and length information of the
    RBs. In order to perform the DVRB signaling, gap informa
                                                                         30           RIP, L inityin{Nea (Na+1)/2-1.Nea (L"-1)+Non
    tion may be additionally required in some cases. In order to                   In the following description, "mod(x,y) means "X mody’.
    constantly maintain the number of bits required for the entire            and “mod” means a modulo operation. Also, “L” means a
    signaling, there is a need to limit the length information Such           descending operation, and represents a largest one of integers
    that an amount of information must be reduced. For example,          35   equal to or smaller than a numeral indicated in “L”. On the
    when using 50 RBs or more, one bit of the RIV field must be               other hand, “” means an ascending operation, and repre
    assigned for Gap indication, Such that there is a need to                 sents a smallest one of integers equal to or larger than a
    reduce the number of bits required for transferring the RIV               numeral indicated in “”. Also, “round()” represents an
    with the limitation in the length information.                            integer nearest to a numeral indicated in “()'. “min(x,y)
       On the other hand, in case of using RBs to perform the            40   represents a smaller value selected between X and y, whereas
    common signaling for several users, control signaling for                 “max(x,y) represents a larger value selected between X and
    notifying allocated RBs must allow all users present in a cell            y.
    to read information of the allocated RBs. Thus, for this con                 Assuming that the total number of available RBs is denoted
    trol signaling, a code rate may be reduced or a transmission              by N. and the beginning number of indexes to be assigned to
    power may be increased. Such that the resultant control sig          45   the RBs is set to 0, indexes from 0 to N-1 are sequentially
    naling information having a low code rate and a high trans                assigned to the RBS. In this case, N may be the total number
    mission power may be transferred to several users. In order to            of all RBs contained in a system band, the number of all RBs
    reduce the code rate of the control signaling to which limited            used as VRBs, or the number of RBs contained in any limited
    resources are allocated, an amount of control data must be                aca.
    reduced. In order to reduce the amount of control data, the          50      Thus, the range of S may be 0s.SsN-1, and the range of
    number of bits required for RB allocation information must                allocable L values is changed according to this S value. In
    be reduced.                                                               another view, the L value is in the range of 1s sn, and the
       Likewise, control message data transferred to allocated                range of available S values is changed according to the L
    RBs must allow all users present in the cell to read corre                value. Namely, a certain S value is unable to be combined
    sponding information, such that the control message data is          55   with a specific L value.
    transferred at a low code rate. Assuming that the code rate is               A maximum value of each of the S and L values may be
    1/20, if an amount of data increases by 16 bits, an amount of             represented by a binary number irrespective of Such impos
    codeword made after channel coding increases by 320 bits. In              sible combinations. A bit field for this binary number may be
    the Long Term Evolution (LTE), assuming that one TX                       constructed for each of the S and L values. In case of trans
    antenna transmission (i.e., 1 TX antenna transmission) is car        60   mitting each of the bit fields, if N is 20 (i.e., N=20), 20 is
    ried out and one OFDM symbol is used for a control signal,                less than 2 (i.e., 20<2), so that 5 bits for the Svalue and 5 bits
    the number of symbols capable of transferring payload data                for the L values, namely, a total of 10 bits, are needed. How
    within one RB (i.e., 1 RB) is 148. Thus, assuming that a                  ever, these 10 bits include information of useless combina
    quadrature phase shift keying (QPSK) modulation is used, the              tions incapable of being actually generated, such that over
     number of transferable bits is 296. As a result, data increases     65   head of unnecessary transmission bits is generated. Thus, the
    by 16 bits, and data increases by 320 bits, such that two RBs             number of transmission bits can be reduced if each combina
    are additionally needed.                                                  tion of generable S and L values is represented by RIV, this
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 32 of 37


                                                         US 8,971,279 B2
                                  17                                                                     18
    RIV is converted into a binary number according to binary                In Equation 2,
    representation, and the resultant RIV of the binary number is
    then transferred.
      FIG. 16 is a view illustrating an example of RIVs when                      NRB (NRB + 1)
    No. 20.                                                           5                 2
      As can be seen from FIG.16, RIV is decided according to
    S and L values. In case of calculating RIV related to                  is a total number of valid RIVs when the number of resource
    0sSsN-1 in each of all L values using Equation 1, RIVs of              blocks is N. In Equation, N is a minimum length of a binary
     FIG.16 are formed. The value of each element shown in FIG.            number for indicating all the valid RIVs. However, if
    16 is RIV indicating a combination of S and L values cor          10
    responding to the above element. Values contained in a left
    upper part covering almost half of FIG. 16 correspond to                      NRB (NRB + 1)
    combinations of generable S and L values if N 20, and                               2
    values contained in a right lower part colored in gray, cover
    ing the other half of FIG.16, correspond to combinations of S     15
                                                                           is not a multiple of 2, it is impossible for M to be an integer,
    and L values incapable of being generated.
      In this scheme, RIV's present in the gray-colored part under         so that M may be set to any non-integer value. In this case, in
    the condition of L-1sLN/2. are mapped to RIVs under the                order to accomplish Equation 2, the following equation 3
                                                                           must be achieved.
    other condition of L-1sLN/2. Such that no RIVs are
    wasted. For example, if N is set to 20 (i.e., N=20), RIVs
    present in a specific part corresponding to L-LN/2+1=20/                      2N + NRB (NRB + 1)                                tion 33
                                                                                                                                Equation
    2+1=11 among the right lower part of FIG. 12 are reused in                               2
    another part corresponding to L>LN/2+1=20/2+1=11
    among the left upper part of FIG. 20. In this case, a maximum
    value (i.e., a maximum RIV) among RIVs present in the left        25     Equation 3 can be represented by the following equation 4.
    upper end is 209.                                                         Equation 4
      In this scheme, the maximum RIV may influence the num                      2'z Nr. Na+1)
    ber of transmission bits, RIVs below the maximum RIV may
    not be mapped to values incapable of being obtained by                   In conclusion, if Equation 4 is accomplished, it can be seen
    combinations of actual S and L values. That is, all values        30   that the aforementioned invalid RIVs exist.
    below the maximum RIV correspond to combinations of                      Assuming that 2'-Na (Na+1) is achieved. (No 2")
    generable S and L values.                                              and (Na+1=2') must be established. That is, 2+1=2' must
      In case of separately transmitting the S value, a maximum            be satisfied. In this case, in order to satisfy 2"+1=2', 'a must
     S value is 19, such that 5 bits are needed to indicate this S         be set to 0 (a=0) and b must be set to 1 (b=1). Therefore,
    value 19 (where 0<19<2). In case of separately transmit           35   2'-N(N+1) is achieved only in the case of No. 1.
    ting the L value, a maximum L value is 20, Such that 5 bits are        However, because 6sNas110 is given in the LTE,2'z.N.
    needed to indicate this L value 20 (where 0<20<2). There               (Na+1) is achieved. Thus, in the LTE,2'-Na (Na+1) is
    fore, in case of transmitting the Sand L values independent of         not achieved. Therefore, N=|log, (N'(N'+1)/2)
    each other, 10 bits are needed in the end. However, the RIVs           |zM-log (N'(N'--1)/2) is demonstrated, and the
    are in the range of 0sRIVs209<2, such that 8 bits are needed      40   LTE always includes RIVs that are not used as actual values
    to indicate these RIVs, as denoted by N.             8. As a           while being capable of being transmitted. Therefore, the
    result, it can be recognized that 2 bits are saved as compared         above-mentioned proposed method can be used for the LTE at
    to the above case of transmitting the S and L values indepen           all times.
    dent of each other. In this case, a valid RIV is 209 and a               In the meantime, in the above-mentioned RIV construction
    maximum value capable of being indicated by 8 bits is 255, so     45   method, if a maximum value (-L") of allocable RBs is
    that a total of 46 values of 210 - 255 are not actually used.          limited, i.e., if the L value is limited to L" or less, the
       When using the conventional RIV table shown in FIG. 16,             number of required bits may be reduced. In FIG. 12, if L"
    RIVs undefined in this RIV table become invalid for an LTE             is set to 6 (i.e., L"-6), the range of generable L values is
    terminal. For example, RIVs from 210 to 255 in FIG. 16                 given as 1s is 6, combinations having other L values having
    become invalid for a conventional LTE terminal. Therefore,        50   the range of 7sLs.20 are not in use. At this time, it can be
     RIVs defined in the conventional RIV table are referred to as         recognized that a maximum RIV among RIVs is 114. That is,
    valid RIVs, and other RIVs undefined in this RIV table are             the range of generable RIVs is given as 0<RIVs 114<27, so
    referred to as invalid RIVs. For example, in FIG. 16, RIVs             that the number of required bits is 7 as denoted by
    from 0 to 209 are valid RIVs, and RIVs from 210 to 255 are             N.               -7. In this case, a valid maximum RIV is 114
    invalid RIVs.                                                     55   and a maximum value capable of being denoted by 7 bits is
       Valid RIVs are able to indicate only allocation status infor        127, such that a total of 13 values from 115 to 127 are not
     mation of RBs defined in the table of FIG. 16, and invalid            actually used.
    RIVs are able to indicate allocation status information of                The SPS method among various scheduling methods used
    other RBs undefined in the table of FIG. 16. In order to use           in the LTE system will hereinafter be described in detail.
    invalid RIVs as described above, the assumption of the pres       60      Presently, in order to perform uplink SPS and/or downlink
    ence of invalid RIVs is needed. If the following equation 2 is         SPS, the LTE system firstly informs a UE of radio resource
     satisfied, this means that RIVs that are not used as actual           control (RRC) signaling information, such that the UE can
    values while being capable of being transferred are always             recognize which subframe(s) will be used for SPS transmis
    present.                                                               sion/reception on the basis of the received RRC signaling
        Equation 2                                                    65   information. In other words, time resources from among
       NzM, where, N-log2(N(N+1)/2), M-log2(N                              time-frequency resources allocated for SPS is firstly desig
     (N+1)/2)                                                              nated through RRC signaling. In order to indicate available
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 33 of 37


                                                         US 8,971,279 B2
                                  19                                                                             20
    subframes, for example, a period and offset of each subframe                                             TABLE 2
    can be notified. However, because a UE is still assigned only                 Format 01A         1 bit->          Format O
    the time resource domain through the RRC signaling, the UE                    indicator           O
    cannot not transmit/receive data using the SPS. Therefore, the                Hopping Flag       1 bit
    UE receives a PDCCH for indicating activation, and then           5           Resource Block     N bit
    allocates frequency resources according to RB allocation                      Allocation
                                                                                  MCS                5 bits ->        First MSBO: SPS Walidation
    information included in the received PDCCH, and applies the                                       Oxxxx
    modulation and the code rate depending on modulation and                      NDI                1 bit
    coding scheme (MCS) information, such that the UE starts                      DM-RS              3 bits ->        000 -> SPS Walidation
    transmitting/receiving data according to period and offset        10                              OOO
                                                                                  TPC (PUSCH)        2 bits ->        *00 -> SPS Walidation
    information of subframes allocated through the RRC signal                                        “OO
    ing. Then, upon receiving a PDCCH for indicating deactiva                     CQI trigger        1 bit
    tion from a base station (BS), the UE stops transmitting/                     UL index (TDD)     (2 bits)
    receiving data. In the case where the UE receives a PDCCH
    indicating either the activation or the deactivation after stop   15
                                                                              Table 2 shows the format 0 for uplink, if it is assumed that
    ping transmitting/receiving data, the UE restarts data trans           all or some of the MCS, DM-RS, and TPC bit fields are set to
    mission/reception using the period- and offset-information of          Zero '0' as shown in Table 2, the UE is able to confirm that the
    each subframe allocated through the RRC signaling using the            SPSC-RNTI is masked on the CRC part of a PDCCH, i.e., the
    RB allocation and MCS information designated in the                    UE is able to confirm SPS validation.
    received PDCCH. In this case, the PDCCH including the
    activation-, deactivation-, and/or reactivation indication(s)                                            TABLE 3
    may be a PDCCH from which an SPS cell radio network                    Format 01A                1 bit->          Format 1A
    temporary identity (C-RNTI) is detected. In other words,               indicator                  1.
    while allocation of time resources is carried out through the          LVRB/DVRB Flag            1 bit
    RRC signaling, transmission/reception of actual signals can       25 Resource Block
                                                                         Allocation
                                                                                                     N bit
    be carried out after a PDCCH indicating activation and reac          MCS                         5 bits ->        First MSBO: SPS Walidation
    tivation of the SPS has been received. Interruption of signal                                     Oxxxx
    transmission/reception occurs after the UE receives a                  NDI                       1 bit
    PDCCH indicating SPS deactivation.                                     HARQ index                3 bits ->
                                                                                                      OOO
                                                                                                                      000 -> SPS Walidation
       Presently, a variety of formats have been defined as           30
                                                                           TPC (PUCCH)               2 bits
    PDCCH formats in the LTE system, for example, a format 0               RV                        2 bits ->        *00 -> SPS Walidation
    for uplink, and formats 1, 1A, 1B, 1C, 1D,2,2A, 3, and 3A for                                    “OO
    downlink have been defined as PDCCH formats in the LTE                 DL index (TDD)            (2 bits)
    system. Necessary control information may be selected from
    among a variety of control information according to usages of     35
                                                                             Table 3 shows the format 1A for a Single Input Multi
    the above PDCCH formats, and a combination of the selected             Output (SIMO) downlink compact scheme. As shown in
    control information is formed. Such that the necessary control         Table 3, if it is assumed that all or some of the MCS. HARQ
    information can be transmitted in the form of such a combi             index, and RV bit fields are set to zero '0' as shown in Table3,
    nation. For example, necessary control information may be              the UE is able to confirm that the SPS C-RNTI is masked on
    selected from among hopping flag, RB allocation, MCS.             40   the CRC part of a PDCCH.
    Redundancy Version (RV), New Data Indicator (NDI). Trans                                                 TABLE 4
    mission Power Control (TPC), a Cyclic Shift, Demodulation
    Reference Signal (DM RS), UL index, a Channel Quality                  Allocation type         1 bit
    Indicator (CQI) request, a DL allocation index, a Hybrid               Flag
                                                                      45 Resource Block
                                                                                                   P bit
    Automatic Repeat Request (HARQ) process number, a                    Allocation
    Transmitted Precoding Matrix Indicator (TPMI), and PMI               MCS                       5 bits ->          First MSBO: SPS Walidation
    confirmation.                                                                                   Oxxxx
       SPS Activation and Reactivation                                     HARQ index              3 bits (4-bit      *000(0) -> SPS Validation
       Basic information such as NDI, RBallocation, MCS infor                                      TDD) ->
                                                                                                   *000(O)
     mation, and the like is needed for SPS activation or SPS         50 NDI                       1 bit
    reactivation. Each PDCCH format includes unnecessary                 RV                        2 bits ->          *00 -> SPS Walidation
    information in addition to the basic information. In case of                                   “OO
     SPS deactivation, NDI, RBallocation, MCS information and              TPC (PUCCH)             2 bits
                                                                           DL index (TDD)          2 bits
    the like are no longer required, and only the deactivation
    status information is required for the SPS deactivation.          55
       SPS allocation and non-persistent allocation can be distin            Table 4 shows the format 1 for a Single Input Multi Output
    guished from each other according to whethera radio network            (SIMO) downlink scheme. As shown in Table 4, if it is
    temporary identity (RNTI) masked on a cyclic redundancy                assumed that all or some of the MCS. HARQ index, and RV
    check (CRC) part of a PDCCH is an SPS C-RNTI or a                      bit fields are set to zero '0' as shown in Table 4, the UE is able
    C-RNTI. However, according to the present invention, when         60   to confirm that the SPS C-RNTI is masked on the CRC part of
    an SPS-based operation is performed, each of unnecessary               a PDCCH.
    bits among PDCCH formats is fixed to Zero O', such that this                                             TABLE 5
    bit composed of 0 may be used to re-confirm SPS allocation             Allocation type         1 bit
    information.                                                           Flag
       Detailed bit field structures of individual PDCCH formats      65 Resource Block            P bits
    during the SPS operation according to the present invention          Allocation
    can be given as the following tables 2 to 5.
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 34 of 37


                                                                  US 8,971,279 B2
                                       21                                                                    22
                          TABLE 5-continued                                      A method for indicating SPS deactivation when DVRB
    TPC (PUCCH)          2 bits
                                                                              allocation is carried out in a PDCCH having a DCI format 1A
                                                                              will hereinafter be described in detail.
    DL index (TDD)       2 bits
     HARQ index          3 bits (4-bit      *000(0) -> SPS Validation            FIG. 18 shows individual fields acquired when DVRB
                         TDD) ->                                              allocation is carried out in a PDCCH having a DCI format 1A
     HARQ swap flag
                         *000(O)
                         1 bit
                                                                              according to the present invention. FIG. 18(a) shows an
    MCS 1                5 bits ->          First MSBO: SPS Walidation        exemplary case in which an LVRB is used. FIGS. 18(b) and
                          Oxxxx                                               18(c) illustrate exemplary cases, each of which shows the use
     NDI1                1 bit                                                of a DVRB. In more detail, FIG. 18(b) shows the use of
     RV1                 2 bits ->
                         “OO
                                            00-> SPS Walidation          10    Gap1 and FIG. 18(c) shows the use of Gap2.
    MCS 2                5 bits ->          First MSBO: SPS Walidation           When using a DVRB as shown in FIGS. 18(b) and 18(c),
                          Oxxxx                                               one bit 1802 from among the entire bits 1801 used as an RIV
     NDI2                1 bit                                                field indicating LVRB allocation information as shown in
     RV 2                2 bits ->
                         “OO
                                            00-> SPS Walidation               FIG. 18(a) is used for indicating Gap 1/Gap2. Only the
     Precoding           3 or 6 bits
                                                                         15   remaining bit field 1803 is allocated as an RIV field. In this
                                                                              case, as shown in FIG. 18, the maximum allocable number of
                                                                              RBs is limited to 16 so that the RIV does not exceed the
      Table 5 shows the format 2/2A for a closed-loop/open                    maximum value which can be represented by the RIV field
    loop Spatial Multiplexing (SM). As shown in Table 5, if it is             which is reduced by the one bit 1802.
    assumed that all or some of the MCS. HARQ index, and RV                      At least one invalid RIV unused for allocating valid
    bit fields are set to zero '0' as shown in Table 5, the UE is able        resources exists, and this invalid RIV may be used as signal
    to confirm that the SPS C-RNTI is masked on the CRC part of               ing information indicating SPS deactivation. Specifically, if
    a PDCCH.                                                                  the invalid RIV exists, the maximum value capable of being
       SPS Deactivation                                                       indicated by the binary field indicating an RIV is included in
       The SPS deactivation method according to the present              25   the existing invalid RIV, so that this maximum value can be
    invention will hereinafter be described in detail.                        used for deactivation. In other words, the value acquired when
      The compact resource allocation method is used in the                   the entirety of the RIV binary field is filled with 1 may be
    formats 0, 1A, 1B, 1C, and 1D among the above-mentioned                   used for deactivation. As can be seen from FIG. 18, there may
    PDCCH formats. In this case, when some of RIVs are valid                  arise two cases according to indication 1802 of the Gap. The
    RIVs and the other RIVs are invalid RIVs, the invalid RIVs
                                                                         30   SPS deactivation construction having Gap2 shown in FIG.
    may be used for an event requesting no RB allocation.                     18(c) has the same bit pattern as that of FIG. 18(a) in which
                                                                              the RIV field for LVRB is configured to indicate the SPS
      In the present invention, when a downlink control signal                deactivation.
    format based on the compact-type RB allocation Scheme is                    In addition, in case of the SPS deactivation, a distinction
    used for signaling SPS activation and/or SPS deactivation, an        35   between Gap1 and Gap2 and a distinction between LVRBs
    RIV contained in the PDCCH from which the SPS C-RNTI is                   and DVRBs are meaningless. Therefore, even for a SPSUE
    detected may be used as signaling information for SPS deac                which is using Gap 1 shown in FIG. 18(b), the entire RIV
    tivation indication. In this case, the RIV contained in the               field for LVRB can be filled out with 1 in order to represent
    PDCCH from which the SPS C-RNTI is detected may have                      SPS deactivation. In other words, although Gap1 is cur
    any one of values capable of being used as the above-men             40   rently used as shown in FIG. 18(b), the Gap indication field
    tioned invalid RIVs.                                                      1802 may be filled with 1 instead of “0” under the SPS
       For example, according to the RIV construction method                  deactivation.
    shown in Table 1, a valid RIV indicating a generable RB                     Hereinafter, a method for indicating SPS deactivation
    allocation combination may be any one of RIVs from 0 to 209               when hopping is used for the PDCCH having the DCI format
    (where this RIV 209 is a maximum valid RIV). In this case,           45   0 according to the present invention will hereinafter be
    an invalid RIV may be any one of RIVs from 210 to 255. If the             described.
    RIV detected from the PDCCH from which the SPS C-RNTI                        FIG. 19 shows individual fields of a PDCCH having a DCI
    is detected belongs to the invalid RIV, the UE recognizes that            format 0 according to the present invention. FIG. 190a)
    signaling information indicating SPS deactivation is trans                shows an exemplary case in which the hopping is not used.
    mitted. A maximum value capable of being indicated by a              50   FIGS. 190b) and 190c) show other cases in which the hopping
    binary field indicating each RIV is certainly included in val             is used when a system band is in the range from 50 RBs to 110
    ues capable of belonging to the invalid RIV. That is, the                 RBS.
    above-mentioned invalid RIV certainly includes a specific                   In the case where the system band is in the range from 50
    value acquired when the entire binary field indicating each               RBs to 110 RBs as shown in FIGS. 19(b) and 19(c) and
    RIV is filled with 1. Specifically, in the case where the RIV        55   hopping is carried out, 2 bits 1902 from among all bits 1901
    detected in the PDCCH from which the SPS C-RNTI was                       used as an RIV field indicating VRB allocation information
    detected is determined to be the above specific value acquired            are used to indicate hopping information. Only the remaining
    when the entirety of the binary field is filled with 1, it can be         bits 1903 are allocated as an RIV field. If it is assumed that the
    recognized that signaling information indicating SPS deacti               hopping is carried out in the format 0 and the system band
    vation is transmitted on the basis of the above specific value.      60   width is in the range from 6 RBs to 49 RBs, one bit (1 bit) from
       FIG. 17 shows an exemplary structure of a PDCCH field                  among all bits used as the VRB RIV field is used to indicate
    for signaling SPS deactivation according to the present inven             the hopping information.
    tion. As shown in FIG. 17, if the RIVbinary field is composed                For example, as shown in FIGS. 190b) and 19(c), the length
    of 8 bits, a binary number RIV (=11111111) is acquired. If                of RBs capable of being maximally allocated is limited, such
    the RIV (=11111111) is detected, this RIV (=11111111)                65   that an RIV does not exceed a maximum value capable of
    may indicate that signaling information indicating SPS deac               being indicated by the RIV field 1903. Even in the case, there
    tivation was transmitted.                                                 exists at least one invalid RIV to be unused, and this invalid
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 35 of 37


                                                               US 8,971,279 B2
                                23                                                                                 24
    RIV may be used for SPS deactivation. The invalid RIV                                            TABLE 7-continued
    includes the maximum value capable of being indicated by a                HARQ index             3 bits ->          000 -> SPS Walidation
    binary field through which the RIV will be transferred, such                                     OOO
    that this maximum value can be used for deactivation. There               TPC (PUCCH)            2 bits ->
    may arise two cases according to the hopping information as                                       x
     shown in FIG. 19. The SPS deactivation construction formed               RV                     2 bits ->          *00 -> SPS Walidation
                                                                                                     “OO
    when each bit indicating the hopping information is set to 1              DL index (TDD)         (2 bits) ->
    as shown in FIG. 190c) has the same bit pattern as that of FIG.
    19(a)in which the RIV field for VRB is configured to indicate
    the SPS deactivation.                                                10
       In addition, as described above, the distinction based on                Table 7 shows a PDCCH having a DCI format 1A for
    hopping information is meaningless for the SPS deactivation.              downlink. When a UE confirms that the SPS C-RNTI is
    Therefore, even when a hopping is performed as like in FIG.               masked on a CRC part of the PDCCH and that all or some of
    19(b) or 19(c), the entire RIV field 1901 can be filled with 1            the MCS, HARQ index, and RV bitfields are set to zero '0' as
    to indicate SPS deactivation.                                        15   shown in Table 7, the UE is able to recognize that SPS is
       As described above, because it is enough to inform only the            activated. In addition, the SPS deactivation can be signaled by
    deactivation status without other control information to indi             setting the entire RIV field to 1 as described above. Because
    cate a SPS deactivation, it is preferable that only one format            the bits in table 7, each of which is denoted by 'X', are
    be used for each of uplink and downlink. In other words, the              irrelevant to either SPS validation or SPS deactivation, an
    format 0 may be used in uplink and the shortest format 1A                 arbitrary value may be assigned to each of the bits. However,
    may be used in downlink.                                                  if all of the bits is fixed to 0 or 1, the UE may additionally
       Tables 6 and 7 show examples of detailed field structures              confirm that the SPS is deactivated.
    used when uplink SPS deactivation and downlink SPS deac                      FIG.20 is a block diagram illustrating constituent elements
    tivation are signaled by DCI format 0 and DCI format 1A,                  of a device 50 applicable to the present invention.
    respectively.                                                        25      In FIG. 20, the device 50 may be a UE or a base station
                                                                              (BS). In addition, the above-mentioned methods can be
                                  TABLE 6                                     implemented by this device 50. The device 50 includes a
    Format 01A           1 bit->        Format O
                                                                              processor 51, a memory 52, a Radio Frequency (RF) unit 53,
    indicator             O                                                   a display unit 54, and a user interface unit 55. Layers of the
     Hopping Flag        1 bit->                                         30   radio interface protocol are realized in the processor 51. The
                          x                                                   processor 51 provides a control plane and a user plane. Func
     Resource Block
    Allocation
                         N bit-
                          11... 11
                                        SPS deactivation                      tions of individual layers can be implemented in the processor
    MCS                  5 bits ->      First MSBO: SPS Walidation            51. The processor 51 may include a contention resolution
                          Oxxxx                                               timer. The memory 52 is connected to the processor 51 and
     NDI                 1 bit->                                         35   stores an operating system, applications, and general files. If
     DM-RS
                          x
                         3 bits ->       000 -> SPS Walidation
                                                                              the device 50 is a UE, the display unit 54 displays various
                          OOO                                                 information, and may use well-known elements such as a
    TPC (PUSCH)          2 bits ->      00 -> SPS Walidation                  Liquid Crystal Display (LCD), an Organic Light Emitting
                         “OO                                                  Diode (OLED), and the like. The user interface unit 55 may be
    CQI trigger          1 bit->                                         40   constructed of a combination of well-known user interfaces
                          x
    UL index (TDD)       (2 bits) ->                                          such as a keypad, a touchscreen, and the like. The RF unit 53
                                                                              is connected to the processor 51 so that it can transmit and
                                                                              receive RF signals to and from the processor 51.
                                                                                Embodiment 1
       Table 6 shows a PDCCH having a DCI format 0 for                   45     A method and apparatus for allowing the UE 50 shown in
    uplink. When a UE confirms that the SPS C-RNTI is masked                  FIG. 20 to perform SPS deactivation according to a first
    on a CRC part of the PDCCH and that allor some of the MCS,                embodiment of the present invention will hereinafter be
     DM-RS, and TPC bit fields are set to Zero '0' as shown in                described in detail.
    Table 6, the UE is able to recognize that SPS is activated. In              The first embodiment of the present invention relates to a
    addition, a SPS deactivation can be signaled by setting the          50   method and apparatus for deactivating semi-persistent sched
    whole RIV field to 1 as described above. Because the bits in              uling (SPS) by the UE 50 of FIG. 20. The processor 51
    table 6, each of which is denoted by 'X', are irrelevant to SPS           contained in the UE 50 receives a downlink control channel
    validation and SPS deactivation, an arbitrary value may be                from a base station (BS) through the RF unit 53. If the binary
    assigned to each of the bits. However, if all of the bits is fixed        field indicating resource allocation information contained in
    to “0” or 1, the UE may additionally confirm that the SPS is         55   the downlink control channel is entirely filled with 1, the
    deactivated.                                                              processor 51 deactivates the SPS.
                                  TABLE 7                                       Embodiment 2
                                                                                A method and apparatus for allowing the base station (BS)
    Format 01A           1 bit->        Format 1A
    indicator             1.
                                                                              50 shown in FIG. 20 to transmit a signal for SPS deactivation
    LVRB/DVRB Flag       1 bit->
                                                                         60   according to a second embodiment of the present invention
                          x                                                   will hereinafter be described in detail.
    Resource Block       N bit-e        SPS deactivation                        The second embodiment of the present invention relates to
    Allocation
    MCS
                          11... 11
                         5 bits ->      First MSBO: SPS Walidation
                                                                              a method and apparatus for transmitting a signal for SPS
                          Oxxxx                                               deactivation by the base station (BS) 50 shown in FIG. 20.
     NDI                 1 bit->                                         65   When performing the SPS deactivation, the processor 51 of
                          x                                                   the base station (BS) 50 fills the entire binary field indicating
                                                                              resource allocation information contained in a downlink con
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 36 of 37


                                                           US 8,971,279 B2
                                  25                                                                        26
    trol channel with the value of 1. Thereafter, the processor 51              What is claimed is:
    transmits the downlink control channel through the RF unit                  1. A method for deactivating Semi-Persistent Scheduling
    53. In this case, the binary field filled with the value of 1             (SPS) transmission in a wireless mobile communication sys
    indicates SPS deactivation.                                               tem, the method comprising:
      It is apparent to those skilled in the art that the first embodi   5      performing, by a User Equipment (UE), a SPS transmis
    ment (Embodiment 1) and the second embodiment (Embodi                          sion at an interval of a subframe period configured by a
    ment 2) can be reconstructed as a method invention embodied                    radio resource control (RRC) signal;
    by a combination of steps executed in the RF unit and the                   receiving, by the UE, a Physical Downlink Control Chan
    processor.                                                                     nel (PDCCH) signal with a Radio Network Temporary
       Embodiment 3                                                      10        Identifier (RNTI), wherein the PDCCH signal includes a
       FIG.21 is a flowchart illustrating a method for deactivating                first field related to a resource allocation; and
    a semi-persistent scheduling (SPS) according to the present                 performing a procedure for deactivating the SPS transmis
    invention.                                                                    sion if the PDCCH signal satisfies conditions for SPS
                                                                                   deactivation,
       In order to perform SPS deactivation, a base station (BS)         15     wherein the conditions for SPS deactivation include:
    fills the entire binary field indicating resource allocation                the RNTI is a SPS Cell RNTI (SPS C-RNTI); and
    information contained in a downlink control channel with the                the first field is entirely filled with 1.
    value of 1 at step S2101. The base station (BS) transmits the               2. The method of claim 1,
    downlink control channel to the UE at step S2102. The UE                    wherein the PDCCH signal further includes a second field
    receives the downlink control channel from the base station                   related to Transmission Power Control (TPC) and a third
     (BS) at step S2103. When the entire binary field indicating                  field related to a DeModulation Reference Signal (DM
    resource allocation information contained in the downlink                     RS),
    control channel is filled with 1, the UE performs the SPS                   wherein the conditions for SPS deactivation further
    deactivation.                                                                 include:
       The first to third embodiments (Embodiment 1-Embodi               25      the second field is entirely filled with 0, and
    ment 3) can be restricted as follows. The downlink control                   the third field is entirely filled with 1.
    channel may be a PDCCH, and a Downlink Control Informa                       3. The method of claim 1, wherein the PDCCH signal
    tion (DCI) format of the downlink control channel may be a                carries a Downlink Control Information (DCI) format 0.
     Format 0 or a Format 1A. The wireless mobile communi                       4. The method of claim 1, wherein the first field indicates a
    cation system uses a scheduling method based on the compact          30   Resource Indication Value (RIV).
    scheme, and the binary field may be composed of a field                     5. The method of claim 1, further comprising:
    indicating an RIV. Otherwise, the above-mentioned binary                    continuing, by the UE, the SPS transmission if the PDCCH
    field may be composed of a field indicating an RIV and a field                 signal does not satisfy the conditions for SPS deactiva
                                                                                   tion.
    indicating Gap information used for distributed allocation           35     6. A method for deactivating Semi-Persistent Scheduling
    of resources. For another example, the above-mentioned                    (SPS) reception in a wireless mobile communication system,
    binary field may be composed of a field indicating an RIV and             the method comprising:
    a field indicating hopping information.                                     performing, by a Base Station (BS), a SPS reception at an
       The present invention uses a Resource Indication Value                      interval of a subframe period configured by a radio
    (RIV) not mapped for RB allocation in a Physical Downlink            40        resource control (RRC) signal;
    Control Channel (PDCCH) so as to indicate an SPS deacti                     transmitting, by the BS, a Physical Downlink Control
    vation status, so that it can inform a UE of SPS deactivation                  Channel (PDCCH) signal with a Radio Network Tem
    without adding a bit field or a new format.                                    porary Identifier (RNTI), wherein the PDCCH signal
      Although the present invention has been disclosed by refer                   includes a first field related to a resource allocation; and
    ring to the above-mentioned embodiments, it should be noted          45     performing a procedure for deactivating the SPS reception
    that the aforementioned embodiments have been disclosed                       if the PDCCH signal satisfies conditions for SPS deac
    only for illustrative purposes, and those skilled in the art will              tivation,
    appreciate that various modifications, additions and Substitu               wherein the conditions for SPS deactivation include:
    tions are possible, without departing from the scope and spirit             the RNTI is a SPS Cell RNTI (SPS C-RNTI); and
    of the invention as disclosed in the accompanying claims.            50     the first field is entirely filled with 1.
    Thus, it is intended that the present invention covers the                  7. The method of claim 6,
    modifications and variations of this invention provided they                wherein the PDCCH signal further includes a second field
    come within the scope of the appended claims and their                        related to Transmission Power Control (TPC) and a third
    equivalents. Therefore, the present invention is not limited to               field related to a DeModulation Reference Signal (DM
    the above-mentioned embodiments, but can be applied to               55       RS),
    other examples which can satisfy the above principles and                   wherein the conditions for SPS deactivation further
    new characteristics of the present invention.                                 include:
       As apparent from the above description, the present inven                 the second field is entirely filled with 0, and
    tion is applicable to a transmitter and a receiver for use in a              the third field is entirely filled with 1.
    communication system.                                                60      8. The method of claim 6, wherein the PDCCH signal
       It will be apparent to those skilled in the art that various           carries a Downlink Control Information (DCI) format 0.
    modifications and variations can be made in the present                     9. The method of claim 6, wherein the first field indicates a
    invention without departing from the spirit or scope of the               Resource Indication Value (RIV).
    invention. Thus, it is intended that the present invention cover            10. The method of claim 6, further comprising:
    the modifications and variations of this invention provided          65     continuing, by the BS, the SPS reception if the PDCCH
    they come within the scope of the appended claims and their                    signal does not satisfy the conditions for SPS deactiva
    equivalents.                                                                   tion.
Case 1:20-cv-22051-JEM Document 1-28 Entered on FLSD Docket 05/15/2020 Page 37 of 37


                                                        US 8,971,279 B2
                                 27                                                                    28
      11. A User Equipment (UE) used for in a wireless mobile               16. A Base Station (BS) used for in wireless mobile com
    communication system, the UE configured to:                           munication system, the BS configured to:
      perform a Semi-Persistent Scheduling (SPS) transmission               perform a SPS reception at an interval of a subframe period
        at an interval of a subframe period configured by a radio             configured by a radio resource control (RRC) signal;
        resource control (RRC) signal;                               5      transmit a Physical Downlink Control Channel (PDCCH)
      receive a Physical Downlink Control Channel (PDCCH)                      signal with a Radio Network Temporary Identifier
         signal with a Radio Network Temporary Identifier                      (RNTI), wherein the PDCCH signal includes a first field
         (RNTI), wherein the PDCCH signal includes a first field              related to a resource allocation; and
         related to a resource allocation; and                              perform a procedure for deactivating the SPS reception if
       performing a procedure for deactivating the SPS transmis      10       the PDCCH signal satisfies conditions for SPS deacti
         sion if the PDCCH signal satisfies conditions for SPS                 Vation,
                                                                            wherein the conditions for SPS deactivation include:
         deactivation,
       wherein the conditions for SPS deactivation include:                 the RNTI is a SPS Cell RNTI (SPS C-RNTI); and
       the RNTI is a SPS Cell RNTI (SPS C-RNTI); and                        the first field is entirely filled with 1.
       the first field is entirely filled with 1.                    15     17. The BS of claim 16, wherein the PDCCH signal further
                                                                          includes a second field related to Transmission Power Control
       12. The UE of claim 11, wherein the PDCCH signal further
    includes a second field related to Transmission Power Control         (TPC) and a third field related to a DeModulation Reference
     (TPC) and a third field related to a DeModulation Reference          Signal (DMRS),
                                                                            wherein the conditions for SPS deactivation further
     Signal (DMRS),                                                           include:
       wherein the conditions for SPS deactivation further
         include:                                                           the second field is entirely filled with 0, and
      the second field is entirely filled with 0, and                       the third field is entirely filled with 1.
      the third field is entirely filled with 1.                             18. The BS of claim 16, wherein the PDCCH signal carries
       13. The UE of claim 11, wherein the PDCCH signal carries           a Downlink Control Information (DCI) format 0.
    a Downlink Control Information (DCI) format 0.                   25     19. The BS of claim 16, wherein the first field indicates a
       14. The UE of claim 11, wherein the first field indicates a        Resource Indication Value (RIV).
    Resource Indication Value (RIV).                                        20. The BS of claim 16, wherein the BS is further config
      15. The UE of claim 11, wherein the UE is further config            ured to continue the SPS reception if the PDCCH signal does
    ured to continue the SPS transmission if the PDCCH signal             not satisfy the conditions for SPS deactivation.
    does not satisfy the conditions for SPS deactivation.                                       k   k   k   k   k
